Citation Nr: 0926529	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  06-33 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the right knee, to include as secondary to 
degenerative joint disease of the left knee. 

2.  Entitlement to service connection for anal fissures. 

3.  Entitlement to service connection for hemorrhoids. 

4.  Entitlement to service connection for bilateral hearing 
loss disability. 

5.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 
1970.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 2006 rating 
decision, by the Phoenix, Arizona, Regional Office (RO), 
which denied the Veteran's claims of entitlement to service 
connection for degenerative arthritis of the right knee, 
service connection for anal fissures, service connection for 
chronic hemorrhoids, service connection for bilateral hearing 
loss disability, and service connection for bilateral 
tinnitus.  He perfected a timely appeal to that decision.  

On February 4, 2009, the Veteran appeared and offered 
testimony at a hearing before the undersigned Veterans Law 
Judge sitting at the RO.  A transcript of that hearing is of 
record.  

The issues of entitlement to service connection for anal 
fissures, service connection for hemorrhoids, service 
connection for bilateral hearing loss disability and service 
connection for tinnitus are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Degenerative arthritis of the right knee is attributable to 
service.  


CONCLUSION OF LAW

Degenerative arthritis of the right knee was incurred in 
wartime service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

All relevant facts regarding the issue decided below have 
been properly developed and no further assistance to the 
Veteran is required in order to comply with the duty to 
notify and assist.  A thorough review of the claims file 
reveals that the development conducted by VA in this case 
fully meets the requirements of 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  In any event, based on the completely 
favorable decision discussed below, the Board finds that any 
failure in VA's duty to notify and assist the Veteran 
regarding his claim is harmless.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  


II.  Factual background.

The records show that the Veteran served on active duty from 
June 1967 to June 1970.  The service treatment records 
indicate that the Veteran was seen on several occasions for 
complaints of left knee pain.  The Veteran was seen at an 
orthopedic clinic in November 1968 for complaints of constant 
pain in the left knee.  Examination revealed suprapatellar 
tenderness and crepitation in both knees.  The impression was 
chondromalacia.  

The Veteran's initial claim for service connection for a 
right knee disorder (VA Form 21-526) was received in August 
2005.  In conjunction with his claim, he was afforded a VA 
examination in February 2006.  Following an evaluation of the 
knees, the examiner reported a diagnosis of degenerative 
joint disease, bilateral knees, left greater than right.  The 
examiner opined the Veteran's bilateral knee arthritis was at 
least as likely as not caused by or a result of the knee 
injuries in service.  The examiner proceeded to explain that 
the Veteran's service records showed clear evidence of 
recurrent left knee complaints, including documentation of a 
left medial meniscus tear in October 1967; therefore, this as 
likely as not led to the arthritis, which is worse clinically 
on the left than the right.  The examiner stated, however, 
that the Veteran's right knee was not mentioned in the 
service record, and any symptoms there are less likely as not 
to be service-connected.  

Another examination was conducted in February 2007 to assess 
the relationship of the right knee to the service-connected 
left knee.  Specifically, the examiner was asked to render an 
opinion as to whether the Veteran's right knee condition was 
due to favoring the left leg or due to altered body mechanics 
related to his left knee.  The examiner was asked to provide 
supporting analysis for his/her analysis.  Following the 
examination, the examiner stated that the disease was 
undiagnosed, but was manifested by tightness in the right 
knee.  X-ray study of the right knee revealed minimal 
degenerative changes and narrowing.  The examiner stated he 
was unable to determine a relationship of the right knee to 
the service-connected left knee without resorting to mere 
speculation.  

At this personal hearing, in February 2009, the Veteran 
indicated that he injured both knees during basic training; 
however, when he sought treatment, the medic asked him which 
knee was the worst and he said the left knee.  The Veteran 
indicated that he experienced the same problems of clicking 
and locking up of the right knee as he experienced in the 
left knee, he just learned to live with the pain.  The 
Veteran maintains that he has chronic pain in the right knee 
from the time of his discharge from service.  It was also 
argued that the Veteran's right knee disorder was due to 
overcompensation for the service-connected left knee 
disorder; as such, the right knee was aggravated by the left 
knee.  


III.  Legal analysis.

Veterans are entitled to compensation from the DVA if they 
develop a disability "resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty."  38 U.S.C. §§ 1110 (wartime 
service), 1131 (peacetime service).  To establish a right to 
compensation for a present disability, a Veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 
557 F.3d 1362 (2009).  

In addition, the law provides that, where a Veteran served 
ninety days or more of active service and arthritis becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2008).  

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 
(Fed. Cir. 2006).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.  

After careful review of the evidence pertaining to this 
claim, the Board has determined that service connection for 
degenerative arthritis of the right knee is warranted.  
Initially, the Board notes that unlike the other joints, the 
grant of service connection for the left knee does not limit 
the grant to a traumatic process.  Therefore, the provisions 
of 38 C.F.R. § 3.303 could be applicable.  It is well 
established that subsequent manifestations of the same 
disease process are service connected unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
The records clearly demonstrate manifestations of a right 
knee disorder in service and currently; and, there is no 
documentation of any post service injury or other intercurent 
causes.  

However, there is another basis for the grant of service 
connection for degenerative arthritis of the right knee.  
Significantly, the February 2006 medical opinion is an 
exercise in contradictions.  At first, the examiner creates a 
positive opinion in stating the Veteran's bilateral knee 
arthritis was at least as likely as not caused by or a result 
of the knee injuries in service; however, he also provides 
negative evidence when he states that the Veteran's right 
knee was not mentioned in the service record, and any 
symptoms there are less likely as not to be service-
connected.  The examiner's negative opinion seems to rest on 
his finding that the service records did not contain any 
evidence pertaining to the right knee; his opinion suggests 
that, if there was evidence of problems with the right knee 
in service, his opinion would have been without 
contradiction.  In this regard, the Board notes that a review 
of the service treatment records reflects that the records 
clearly note bilateral knee findings; specifically, there was 
a finding of bilateral tenderness and crepitation.  We 
further note that the examiner entered an impression of 
chondromalacia, without designating the right or left knee.  
In view of the bilateral positive findings, we find it likely 
that the impression related to each knee rather than one 
knee.  Finally, in light of the examiner's initial 
determination that there was a relationship to service, we 
conclude that the evidence of record tends to support the 
claim.  38 C.F.R. § 3.102.  


ORDER

Service connection for degenerative arthritis of the right 
knee is granted.  


REMAND

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1).  

After examining the record, the Board concludes that further 
assistance to the Veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5103A.  


A.  S/C Hemorrhoids and anal fissures.

As for the Veteran's claim of entitlement to service 
connection for hemorrhoids and anal fissures, the Board notes 
that service treatment records reflect a finding of 
hemorrhoidal tag and anal pruritis in March 1968.  The 
Veteran indicates that he experienced chronic problems with 
hemorrhoids during service, but he never sought treatment; he 
stated that he used suppositories when he was in the field.  
At his personal hearing in February 2009, the Veteran 
indicated that he received treatment for hemorrhoids and anal 
fissures immediately after service in the summer of 1970 at 
the VA hospital in Van Nuys, California.  

Presently, the claims file does not contain any records of VA 
treatment.  Because it appears that this evidence, if 
obtained, could bear on the outcome of the Veteran's appeal, 
efforts should be made to procure it.  38 U.S.C.A. § 5103A 
(b), (c) (West 2002); 38 C.F.R. § 3.159(c) (1)-(3) (2008).  
See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding 
that VA is charged with constructive notice of medical 
evidence in its possession).  

The Veteran is competent to testify as to the presence of 
observable symptomatology.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  His testimony may be considered an 
indication that the current disability may be associated with 
his service in light of the service medical records showing a 
finding of hemorrhoidal tag and anal pruritis.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  Consequently, the 
Veteran should be afforded a medical examination and a 
medical opinion should be obtained as to the etiology of any 
rectal or anal disability, including hemorrhoids.  See 38 
U.S.C.A. § 5103A; see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

B.  S/C bilateral hearing loss and tinnitus.

The Veteran testified before the Board that his bilateral 
hearing loss and tinnitus developed as a result of exposure 
to noise during service.  The Veteran indicated that he was 
assigned to a tank; he drove a combat engineer vehicle, and 
he was a diver, loader and gunner.  The Veteran indicated 
that the vehicle fired a 65 and 1/2 pound bomb, which was 
extremely loud.  The Veteran reported he experienced ringing 
in his ears immediately after firing the bomb; he described 
the ringing as a continuous condition.  The Veteran indicated 
that he was told that he had some loss of hearing in service, 
especially in the left ear.  The Veteran maintained that 
while he was a truck driver after service, the truck was well 
insulated.  

The Veteran's February 2007 VA Audiological evaluation 
reported moderate high frequency sensorineural hearing loss 
bilateral; subjective, constant, moderate to severe tinnitus 
bilaterally for 20 years.  The examiner noted that the 
service medical records indicated that hearing was within 
normal limits at the time of discharge from the service; 
therefore, it is not likely that the hearing loss had its 
origins in the service.  He also noted there is no 
documentation of tinnitus in the Veteran's service medical 
records; therefore, it is not likely that the tinnitus had 
its origins in the service.  

The Board acknowledges that the Veteran's service treatment 
records do not show any hearing loss during service.  
However, the absence of a hearing disability during service 
is not always fatal to a service connection claim.  Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection 
for hearing loss may be granted where there is credible 
evidence of acoustic trauma due to significant noise exposure 
in service, post-service audiometric findings meeting the 
regulatory requirements for hearing loss disability for VA 
purposes, and a medically sound basis upon which to attribute 
the post-service findings to the injury in service, as 
opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).  

Accordingly, the RO should arrange for the Veteran to undergo 
a VA examination by a physician in order to obtain a 
competent medical opinion as to whether the Veteran's current 
bilateral hearing loss disability and tinnitus is consistent 
with acoustic trauma during military service.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, the case is hereby 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following actions:

1.  The Veteran should be scheduled for 
an appropriate VA examination to 
determine the nature and etiology of any 
current disorder of the anus or rectum, 
including hemorrhoids.  The claims folder 
must be made available to the examiner 
for review.  Prior to the examination, 
the examiner should review the claims 
folder, including the Veteran's service 
medical records, particularly noting the 
March 1968 treatment note.  All indicated 
tests and studies should be performed and 
all clinical findings reported in detail.  
Based on the examination and review of 
the record, the examiner should 
specifically comment as to whether it is 
at least as likely as not (i.e., to at 
least a 50-50 degree of probability) that 
any currently found hemorrhoids and/or 
anal fissures are related to the 
Veteran's service.  The examiner must 
provide a rationale for any opinion 
reached with reference to the relevant 
evidentiary record and applicable medical 
principles.  

2.  The RO should arrange for the Veteran 
to undergo a VA Audiological examination.  
The entire claims folder must be made 
available to the examiner prior to the 
examination.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis. The examiner should render an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is at least 
a 50% probability) that any current 
bilateral hearing loss and tinnitus had 
their onset during the Veteran's military 
service, or are otherwise causally 
related to any incident thereof, to 
include noise exposure or other acoustic 
trauma.  Complete rationale should be 
given for all opinions reached.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should re-adjudicate the 
claims for service connection for anal 
fissures, hemorrhoids, bilateral hearing 
loss, and tinnitus.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the Veteran until he receives further notice.  The 
purposes of this REMAND are to further develop the record and 
to the accord the Veteran due process of law.  By this 
remand, the Board does not intimate any opinion, either 
factual or legal, as to the ultimate disposition warranted in 
this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


